Name: Council Decision (EU, Euratom) 2018/159 of 29 January 2018 appointing two members of the Court of Auditors
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-02-01

 1.2.2018 EN Official Journal of the European Union L 29/37 COUNCIL DECISION (EU, Euratom) 2018/159 of 29 January 2018 appointing two members of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposals by Ireland and the Kingdom of Sweden, Having regard to the opinions of the European Parliament (1), Whereas: (1) The terms of office of Mr Kevin CARDIFF and Mr Hans Gustaf WESSBERG as members of the Court of Auditors are due to expire on 28 February 2018. (2) Two new members should therefore be appointed to the Court of Auditors, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 1 March 2018 to 29 February 2024:  Mr Tony MURPHY,  Ms EVA LINDSTRÃ M. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 January 2018. For the Council The President R. PORODZANOV (1) Opinions of 17 January 2018 (not yet published in the Official Journal).